DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending.

Response to Arguments
Applicant’s arguments filed 03/02/2022,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Wu US 2015/0303528 in view of SUZUKI CN 103443960.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0303528 in view of SUZUKI CN 103443960.

Regarding claim 1, Wu teaches:
A secondary aggregate battery with spatial separation of operation temperatures (Fig 3),

    PNG
    media_image1.png
    1294
    1074
    media_image1.png
    Greyscale

comprising:

a housing (Fig 3 #20), 

wherein at least one secondary battery pack (Fig 3 #10) and a charge balancing system (Fig 3 # 400 and 41; Par 0021 “the overcharge discharge modules 40 includes a balance resistor”) are disposed in said housing (Fig 3 # 10 and 40 within 20), 

said charge balancing system comprising at least one battery state detection unit (Fig 3 # 44; Par 0027 “a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10”) and at least one heat dissipation component (component absorbs overcharge energy and in result produces heat. Fig 3 # 41; Par 0021 “the balance resistors is a cement resistor 41”) electrically connected thereto (Fig 3 #44 connected to 41 via 50 and 60), and 

said heat dissipation component being configured to dissipate corresponding overcharge energy of said secondary battery pack (Par 0024 “When each of the secondary battery cells 10 is overcharged during charging process, the cement resistors 41 of the overcharge discharge modules 40 will consume electric power.”), 

which is characterized in that: 
said housing comprises a accommodation chamber (Fig 3 #21 “a chamber 21” comprised in Fig 3 #20)

a heat dissipation chamber (Fig 3 #33; Par 0020 “a heat dissipation space 33”) and the accommodation chamber (Fig 3 #21 “a chamber 21”) separated by a partition (Fig 3 #33 heat dissipation chamber and #21 accommodation chamber separated/spaced apart  creating a partition), 

said heat dissipation component being fixedly disposed in said heat dissipation chamber (Fig 3 #41 in space #33), 

said secondary battery pack and said battery state detection unit being disposed in said accommodation chamber (Fig 3 # 44 and 10 in chamber #21), 

said battery state detection unit and said secondary battery pack being electrically connected (44 connected to battery. see Par 0027 “the voltage detecting unit 44 and the semiconductor switch 43 are of conventional technology, further explanations are omitted. The circuit board 401 further comprises a positive electrode 402 and a negative electrode 403 as power output terminals of the secondary battery’), 

said battery state detection unit and said secondary battery pack corresponding thereto being electrically connected into a module form (Fig 3 Showing circuit in module form/together #44 connected to battery), and 

said battery state detection unit detecting a state of said secondary battery pack corresponding thereto in the same module to control charge/discharge of said secondary battery pack (Fig 3 Showing circuit in module form/together #44 connected to battery; controlling charge and discharge. see Par 0018 “an overcharge discharge device 400”); hereby, 

said heat dissipation chamber and said accommodation chamber isolate said heat dissipation component with a relatively high operation temperature from said battery state detection unit and said secondary battery pack that have to maintain a relatively low operation temperature (the accommodation chamber #21 having batteries with heat that is removed and transferred to heat dissipation chamber #33 by heat dissipation component  which is isolated in chamber with heat dissipation components noted as resistors 41 that reduces heat of chamber to maintain low temperature during charging.  see Par 0024 “the secondary battery cells 10 is overcharged, the heat energy produced by the secondary battery cells 10 will be absorbed by the battery case 20 and dissipated into surrounding air via the outer surface, so as to quickly reduce the temperature of the respective secondary battery cells 10 during the charging process.”), and 

said battery state detection unit respectively detects the potential of said secondary battery pack (Par 0027 “a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10”) corresponding thereto to control said secondary battery pack to discharge electric energy to said heat dissipation component (wherein overcharge energy from battery is discharged to the resisters 41 when a voltage overcharge is detected by 44 and switch 43 is then closed to commence discharge of battery to resistor. see Par 0024 “When each of the secondary battery cells 10 is overcharged during charging process, the cement resistors 41 of the overcharge discharge modules 40 will consume electric power” and Par 0027 “overcharge discharge modules 40 comprises a semiconductor switch 43 as a discharge switch, and a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10. Since the voltage detecting unit 44 and the semiconductor switch 43 are of conventional technology, further explanations are omitted. The circuit board 401 further comprises a positive electrode 402 and a negative electrode 403 as power output terminals of the secondary battery.”).  

As noted above  Wu teaches:
said heat dissipation chamber and said accommodation chamber isolate said heat dissipation component with a relatively high operation temperature from said battery state detection unit and said secondary battery pack that have to maintain a relatively low operation temperature (the accommodation chamber #21 having batteries with heat that is removed and transferred to heat dissipation chamber #33 by heat dissipation component  which is isolated in chamber with heat dissipation components noted as resistors 41 that reduces heat of chamber to maintain low temperature during charging. see Par 0024 “the secondary battery cells 10 is overcharged, the heat energy produced by the secondary battery cells 10 will be absorbed by the battery case 20 and dissipated into surrounding air via the outer surface, so as to quickly reduce the temperature of the respective secondary battery cells 10 during the charging process.”)
Wu does not explicitly teach:
said heat dissipation chamber and said accommodation chamber in said housing .
SUZUKI teaches:
 A chamber (Fig 24 #601, Fig 20 #661) and an accommodation chamber (Fig 23 #603, Fig 20 #673) in housing (Fig 19 # 600 and Fig 20 #660 and Fig 25). 
Therefore it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wu’s  said heat dissipation chamber and said accommodation chamber to include wherein chambers are in said housing as taught by SUZUKI for the purpose of protecting components without using additional protective components. (Par 0010-0011)

Regarding claim 2, Wu teaches:
further comprising at least one connector set comprising a first connector and a second connector, wherein said first connector is electrically connected to said battery state detection unit, said second connector is electrically connected to said heat dissipation component, and said first connector is detachably coupled to said second connector (Fig 4 #50, 60).  

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0303528 in view of SUZUKI CN 103443960 as applied to claim 1 above, and further in view of Tyler et al. US 2014/0186683.

Regarding claim 3, Wu teaches:
a heat sink (Figs 3 and 4 #’s 30, 411, 413 all used to dissipate heat into the air i.e. a heat sink) being made of a metal material (Par 0020 “The heat dissipation plate 30 is made of metal”) and being combined with said heat dissipation component to be accommodated in said heat dissipation chamber (#’s 30, 411, 413 all used to dissipate heat into the air i.e. a heat sink in the dissipation chamber #33 and combined with heat dissipation component #41. see Fig 3 and 4 #41, 30, 411, and 413; Par 0024 “the heat dissipation grooves 413 will dissipate the heat energy converted from electric power into surround air, and the heat conduction surface 411 will also bring the heat energy to the heat dissipation plate 30, so that the heat energy can be quickly dissipated into surrounding air by the heat dissipation plate 30”)
The combined teachings of Wu in view of SUZUKI further teach:
said heat dissipation chamber in said housing as noted above.
Wu does not teach:
wherein a heat sink is further provided in said housing.
Tyler teaches:
wherein a heat sink is further provided in said housing   (Par 0064 “a heat sink may be included in the container 60 of the battery module 13 and/or housing 44 of the Li-ion battery cell 24 (e.g., the housing 44 around the cell element 45)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the heat sink being combined with said heat dissipation component to be accommodated in said heat dissipation chamber and said heat dissipation chamber in said housing taught by the combined teachings of Wu in view of SUZUKI to have that the heat sink is further provided in said housing taught by Tyler for the purpose of enabling sufficient thermal management (Refer to Par 0028) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0303528 in view of SUZUKI CN 103443960, Tyler et al. US 2014/0186683 and Li et al. US 2009/0195213.

Regarding claim 4, Wu teaches:
A secondary aggregate battery with spatial separation of operation temperatures (Fig 3), 

    PNG
    media_image1.png
    1294
    1074
    media_image1.png
    Greyscale

 comprising:
a housing (Fig 3 #20), 
a heat sink (Figs 3 and 4 #’s 30, 411, 413 all used to dissipate heat into the air i.e. a heat sink)
wherein at least one secondary battery pack (Fig 3 #10) and a charge balancing system (Fig 3 # 400 and 41; Par 0021 “the overcharge discharge modules 40 includes a balance resistor”) are disposed in said housing (Fig 3 # 10 and 40 within 20),
said a heat sink (Figs 3 and 4 #’s 30, 411, 413 all used to dissipate heat into the air i.e. a heat sink) being made of a metal material (Par 0020 “The heat dissipation plate 30 is made of metal”)
said charge balancing system comprising at least one battery state detection unit (Fig 3 # 44; Par 0027 “a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10”) and at least one heat dissipation component (component absorbs overcharge energy and in result produces heat. Fig 3 # 41; Par 0021 “the balance resistors is a cement resistor 41”) electrically connected thereto (Fig 3 #44 connected to 41 via 50 and 60), and 
 
said heat dissipation component being configured to dissipate corresponding overcharge energy of said secondary battery pack (Par 0024 “When each of the secondary battery cells 10 is overcharged during charging process, the cement resistors 41 of the overcharge discharge modules 40 will consume electric power.”), 

which is characterized in that: 
said housing comprises a accommodation chamber (Fig 3 #21 “a chamber 21” comprised in Fig 3 #20)

a heat dissipation chamber (Fig 3 #33; Par 0020 “a heat dissipation space 33”) and the accommodation chamber (Fig 3 #21 “a chamber 21”) separated by a partition (Fig 3 #33 heat dissipation chamber and #21 accommodation chamber separated/spaced apart  creating a partition), 

said heat sink and said heat dissipation component being fixedly disposed in said heat dissipation chamber (Fig 3 heat sink #41, 411, 413 and 30 in space #33), 

said secondary battery pack and said battery state detection unit being disposed in said accommodation chamber (Fig 3 # 44 and 10 in chamber #21), 
 
said battery state detection unit and said secondary battery pack being electrically connected (44 connected to battery. see Par 0027 “the voltage detecting unit 44 and the semiconductor switch 43 are of conventional technology, further explanations are omitted. The circuit board 401 further comprises a positive electrode 402 and a negative electrode 403 as power output terminals of the secondary battery’), 

said battery state detection unit and said secondary battery pack corresponding thereto being electrically connected into a module form (Fig 3 Showing circuit in module form/together #44 connected to battery), and 

said battery state detection unit detecting a state of said secondary battery pack corresponding thereto in the same module to control charge/discharge of said secondary battery pack (Fig 3 Showing circuit in module form/together #44 connected to battery; controlling charge and discharge. see Par 0018 “an overcharge discharge device 400”);

said battery state detection unit comprising a detection unit (Par 0027 “a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10”), 
 
said detection unit being configured to detect the potential of said secondary battery pack (Par 0027 “a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10”),

said control unit being configured to control discharge of said secondary battery pack being electrically connected thereto (circuit board controls protection of battery to provide protection. Par 0012 “a circuit board which is disposed at an entrance of the chamber of the battery case and provided for electrical connection of the overcharge discharge modules and the secondary battery cells” and par 0005 “With the overcharge protection circuit, the extra power is shifted to and consumed by the balance resistor, so as to prevent the voltage of the secondary battery from continuously climbing and causing damage to the battery”);

herby, said heat dissipation chamber and said accommodation chamber isolate said heat dissipation component with a relatively high operation temperature from said battery state detection unit and said secondary battery pack that have to maintain a relatively low operation temperature (the accommodation chamber #21 having batteries with heat that is removed and transferred to heat dissipation chamber #33 by heat dissipation component  noted as resistors 41 that reduces heat of chamber to maintain low temperature during charging. see Par 0024 “the secondary battery cells 10 is overcharged, the heat energy produced by the secondary battery cells 10 will be absorbed by the battery case 20 and dissipated into surrounding air via the outer surface, so as to quickly reduce the temperature of the respective secondary battery cells 10 during the charging process.”),
said battery state detection unit independently detects the potential of said secondary battery pack (voltage detecting unit independently detects potential of battery. see Par 0027 “a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10”),

said control unit controls said secondary battery pack to discharge electric energy to said heat dissipation component when the potential of said secondary battery pack exceeds (Par 0024 “When each of the secondary battery cells 10 is overcharged during charging process, the cement resistors 41 of the overcharge discharge modules 40 will consume electric power. “ and Par 0005 “With the overcharge protection circuit, the extra power is shifted to and consumed by the balance resistor, so as to prevent the voltage of the secondary battery from continuously climbing”)
 

As noted above  Wu teaches:
said heat dissipation chamber and said accommodation chamber isolate said heat dissipation component with a relatively high operation temperature from said battery state detection unit and said secondary battery pack that have to maintain a relatively low operation temperature (the accommodation chamber #21 having batteries with heat that is removed and transferred to heat dissipation chamber #33 by heat dissipation component  which is isolated in chamber with heat dissipation components noted as resistors 41 that reduces heat of chamber to maintain low temperature during charging. see Par 0024 “the secondary battery cells 10 is overcharged, the heat energy produced by the secondary battery cells 10 will be absorbed by the battery case 20 and dissipated into surrounding air via the outer surface, so as to quickly reduce the temperature of the respective secondary battery cells 10 during the charging process.”)
Wu does not explicitly teach:
said heat dissipation chamber and said accommodation chamber in said housing .
SUZUKI teaches:
 A chamber (Fig 24 #601, Fig 20 #661) and an accommodation chamber (Fig 23 #603, Fig 20 #673) in housing (Fig 19 # 600 and Fig 20 #660 and Fig 25). 
Therefore it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wu’s  said heat dissipation chamber and said accommodation chamber to include wherein chambers are in said housing as taught by SUZUKI for the purpose of protecting components without using additional protective components. (Par 0010-0011)

Even though Wu teaches:
said heat sink in heat dissipation chamber and said housing as noted above.
The combined teachings of Wo in view of SUZUKI do not explicitly teach:
said heat sink disposed in said housing.
Tyler teaches:
a heat sink disposed in a housing.   (Par 0064 “a heat sink may be included in the container 60 of the battery module 13 and/or housing 44 of the Li-ion battery cell 24 (e.g., the housing 44 around the cell element 45)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the heat sink and the housing taught by the combined teachings of Wu in view of SUZUKI to have said heat sink disposed in said housing as taught by Tyler for the purpose of enabling sufficient thermal management (Refer to Par 0028) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Even though Wu teaches:
to discharge electric energy to said heat dissipation component when the potential of said secondary battery pack exceeds. (Par 0005 “to prevent the voltage of the secondary battery from continuously climbing” Par 0027 “Since the voltage detecting unit 44 and the semiconductor switch 43 are of conventional technology, further explanations are omitted” and Par 0028 “it is clear to those skilled in the art that further embodiments may be made without departing from the scope of the present invention”)
Wu does not explicitly teach:
a comparison and a control unit being electrically connected, 
said comparison unit being provided with a pre-determined range value, and
said comparison unit compares said pre-determined range value to the detected potential.
Li teaches:
a comparison unit (Fig 3A, #B, Par 0024 “a comparator”) and a control unit (Fig 5 #508) being electrically connected (comparator produced signals go to processor. Par 0043 “In one embodiment, the processor 508 can receive the plurality of sampling signals 322_1-322_4” and Par 0024 “the converted currents I.sub.322.sub.--.sub.1, I.sub.322.sub.--.sub.2, I.sub.322.sub.--.sub.3, and I.sub.322.sub.--.sub.4 can also be converted to voltages by corresponding resistors,”), 
said comparison unit being provided with a pre-determined range value (Par 0024 “a reference voltage”), and
said comparison unit compares said pre-determined range value to the detected potential (Par 0024 “each of the voltages is then compared with a reference voltage for detecting undesirable cell conditions (e.g., over-charging conditions”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify prevention of voltage that exceeds by detecting voltage taught by Wu to have a comparator compare voltage to a predetermined range value taught by Li since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 5, Wu teaches:
further comprising at least one connector set comprising a first connector and a second connector, wherein said first connector is electrically connected to said battery state detection unit, said second connector is electrically connected to said heat dissipation component, and said first connector is detachably coupled to said second connector (Fig 4 #50, 60).  

Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0303528 in view of SUZUKI CN 103443960, Tyler et al. US 2014/0186683 and Li et al. US 2009/0195213 as applied to claim 4 above, and further in view of Taniguchi et al. US 2017/0110837.

  Regarding claim 6, Wu does not explicitly teach:
wherein said secondary battery pack is connected to a main control unit and comprises a temperature switch, 
said temperature switch being attached onto said heat sink, said temperature switch being provided with a threshold value, said temperature switch being controllably connected to said main control unit, and said temperature switch being configured to detect a temperature such that said temperature switch controls said main control unit to turn off when said temperature exceeds said threshold value.  
Taniguchi teaches:
said temperature switch being attached onto said heat sink (Par 0074 “a temperature switch IC connection land 77 to which a heat sink pad 92 (see FIG. 11A)”), said temperature switch being provided with a threshold value, said temperature switch being controllably connected to said main control unit, and said temperature switch being configured to detect a temperature such that said temperature switch controls said main control unit to turn off when said temperature exceeds said threshold value.  (Fig 10 #90, Fig 11 #92, ; Par 0006 “when a detected temperature of the temperature switch IC exceeds a predetermined temperature, causes the FET to cut off the power supply wiring,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify secondary aggregate battery taught by Wu to have temperature switch taught by Taniguchi for the purpose of detecting abnormal heating and cutting off. (Refer to Par 0001)

  Regarding claim 7, Wu does not explicitly teach:
wherein said battery state detection unit further comprises a protection switch, 
said comparison unit being provided with a limit value such that said protection switch controls said secondary battery pack corresponding thereto to become an open circuit when the potential of said secondary battery pack reaches said limit value.  
Taniguchi teaches:
wherein said battery state detection unit further comprises a protection switch, 
said comparison unit being provided with a limit value such that said protection switch controls said secondary battery pack corresponding thereto to become an open circuit when the potential of said secondary battery pack reaches said limit value.  (Fig 10 #90, Fig 11 #92, ; Par 0006 “when a detected temperature of the temperature switch IC exceeds a predetermined temperature, causes the FET to cut off the power supply wiring,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify secondary aggregate battery taught by Wu to have a protection switch taught by Taniguchi for the purpose of detecting abnormal heating and cutting off. (Refer to Par 0001)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859